Opinion by
Mr. Justice Elkin,
The learned court below decided this case on the authority of Copelin v. School Directors, 215 Pa. 359, and under the circumstances we can understand why it felt constrained to do so. Both cases were between the same parties and involved the same subject matter. The error, if it can be so regarded, was in adhering too closely to the line of reasoning upon which the former decision was based without giving due consideration to the changed conditions. When the case was here before it was regarded as a very close one, and it was affirmed, because, under the legislation then existing, it was *225thought that the school district in question was excepted from the general provisions of the Act of June 20,1901, P. L. 578. At that time the school district of the City of Harrisburg was subject to the Acts of May 8,1854, P. L. 617, and April 22, 1868, P. L. 1136, and, sections 42 and 43 of the Act of May 23, 1874, P. L. 230. In accepting the provisions of the Act of 1874 the school district indicated its desire not to be bound by section 41 of that act. In the construction of these various statutes, and the effect to be given section 8 of the Act of 1901, it was concluded that as the law then stood a distinction should be made between districts acting under section 41 and those acting under sections 42 and 43 of the Act of 1874. The distinction was made to depend upon a rather technical interpretation of what was meant by the organization of the school board under the statutes then in force. It is not our intention now to question the correctness of that decision, and we have no desire to do so, but the most cursory examination of the very able opinion of the learned judge who wrote it, will show that it depended entirely upon an exceptional situation resulting from various provisions of the old law as it then stood. The ease could not have been decided as it was except for the peculiar facts and circumstances made possible under legislation then existing. If the School Code had been in force at that time, and the Acts of 1854, 1868, together with the sections of the Act of 1874 relating to schools, had then been repealed, the case could not have been decided as it was. This is but another way of saying that section 8 of the Act of 1901 was construed to be a limitation upon existing conditions under the old law. We did not mean to say that a limitation intended to apply only to conditions as they then existed should continue indefinitely in the future, even after the repeal of the acts upon which the limitation was based. To so hold would in our opinion do violence to the plain intention of the legislature as manifested in section 8 of the Act of 1901. This act is gen*226eral in its application and relates to tlie collection of city, school and poor taxes. It was intended to make a uniform system for the collection of all such taxes in cities of the third class. It is true that section 8 placed a limitation upon the act, but it is plain that this limitation was only made to cover some local conditions growing out of existing legislation, and when these conditions were removed, there was no reason for the limitation. When the reason ceases there is no necessity for the rule. At the present time the reason has ceased and therefore the rule should not apply. The Act of 1911 has provided a new and complete system for the regulation and maintenance of our system of public schools. It has expressly repealed all former laws directly relating to the control and government of these schools. It in effect wiped out all distinctions based upon former legislation. It took the disjointed parts of the old law and welded them into a harmonious whole. The new system was intended to be of general application throughout the Commonwealth, and it would seem to be the duty of the courts to so construe the act as to give it the effect the legislature intended. School boards are now organized under the School Code so that it would.be a vain thing to attempt to read into the new law distinctions which might be made, or which were made, under the old law. We therefore agree with the contention of learned counsel for appellant that section 8 of the Act of 1901 has no binding effect because the conditions to which it was intended to apply no longer exist. In express language the third section of the Act of 1901 applies to school taxes levied by school authorities, even if the authority levying the tax depends upon the action of a school board created under a law subsequently passed. It therefore follows that taxes levied by a school board organized under the Act of 1911 are to be collected as provided by the Act of 1901 in districts comprising cities of the third class. The school code did not provide for the election of collectors of school taxes, *227and as we have recently decided, it was the plain intention of the legislature to leave undisturbed former acts which provided for the election of tax collectors by the people. As to townships and boroughs this was decided in Black v. Duquesne Borough School Dist., 239 Pa. 96; as to a city treasurer elected prior to the adoption of the School Code, by Com. v. Tobin, 239 Pa. 105; and as to a city treasurer elected after the adoption of the School Code, by Com. v. Dusman, 240 Pa. 464. In principle these cases rule the one at bar.
Our conclusion is that the appellant, city treasurer, is the proper officer to collect school taxes levied by the school board of the district of the City of Harrisburg under the Act of 1911. It is but fair to say that the learned court below no doubt felt bound by the former case decided seven years ago, and under the circumstances this position cannot be fairly criticised. But as we have hereinbefore indicated, the situation is entirely changed, and this-fact was not given due consideration. To our mind it is controlling and makes it necessary to reverse the judgment.
Judgment reversed, demurrer sustained, alternative-writ of mandamus reinstated and record remitted with leave to appellant to ask for a peremptory mandamus if necessary.